Case 1:18-cv-01405-LO-JFA Document 33 Filed 05/15/19 Page 1 of 5 PageID# 225




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
                                                                                               L

JEANNIE QUINTEROS,                                                                                               tiJ

                         Plaintiff.                                              -   ClfRK.U.S. DISTRICT COURT
                                                                                       ALS&NORIA.VIRGINIA

       V.                                            Civil Action No. I:18cvl405(LO/JFA)

BURLINGTON COAT FACTORY,et ai.

                         Defendants.



                               RULE 16tB)SCHEDULING ORDER


       Upon consideration of the representations made by the parties in their Joint Rule 26(f)

Report and Discovery Plan (Docket no. 23)("Joint Discovery Plan") and at the initial pretrial
conference held on May 15, 2019, and taking note of the Scheduling Order entered in this case

(Docket no. 11), the court makes the following rulings:

        1.        All discovery shall be concluded by August 9, 2019.

       2.         The Joint Discovery Plan filed by the parties is approved in part and shall control

discovery to the extent of its application unless further modified by the court.

        3.        All Fed. R. Civ.P. 26(a)(1) disclosures shall be completed by May 22,2019.

       4.         Expert disclosure shall be governed by the schedule set forth in Paragraph 4 ofthe
Joint Discovery Plan. To the extent the parties wish to modify these deadlines, they must seek

leave of court.


        5.        The court adopts subparts(a) and (e)of paragraph 6 of the Joint Discovery Plan.

The court declines to adopt subparts(b)through (d)of paragraph 6 of the Joint Discovery Plan.
Case 1:18-cv-01405-LO-JFA Document 33 Filed 05/15/19 Page 2 of 5 PageID# 226
Case 1:18-cv-01405-LO-JFA Document 33 Filed 05/15/19 Page 3 of 5 PageID# 227
Case 1:18-cv-01405-LO-JFA Document 33 Filed 05/15/19 Page 4 of 5 PageID# 228
Case 1:18-cv-01405-LO-JFA Document 33 Filed 05/15/19 Page 5 of 5 PageID# 229
